      Case 1:19-cv-00016 Document 65 Filed on 08/19/20 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                       ENTERED
                              UNITED STATES DISTRICT COURT                          August 19, 2020
                               SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk
                                 BROWNSVILLE DIVISION

A-PRO TOWING AND RECOVERY, LLC, et al., §
                                        §
      Plaintiffs,                       §
VS.                                     §             CIVIL ACTION NO. 1:19-CV-00016
                                        §
CITY OF PORT ISABEL, et al.,            §
                                        §
      Defendants.                       §
                                        §

                                      FINAL JUDGMENT

       On August 3, 2020, the Court issued its Order granting Defendant Martin Cantu, Sr.’s

Motion for Summary Judgment. (Order, Doc. 63; Memorandum Op., Doc. 64)

       In light of the Court’s Order, Plaintiff A-Pro Towing and Recovery, LLC has no remaining

claims against any defendant. As a result, it is:

       ORDERED that Plaintiff take nothing by its lawsuit.

       Unless otherwise agreed upon by the parties, each party shall bear its own costs and

attorneys’ fees.

       The Clerk of the Court is requested to close this matter.

       SIGNED this 19th day of August, 2020.


                                                    ________________________________
                                                    Fernando Rodriguez, Jr.
                                                    United States District Judge




1/1
